El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
En un procedimiento de quiebra ante la Corte de Distrito de los Estados Unidos para Puerto Rico y en subasta pú-blica se vendieron y adjudicaron al Federal Land Bank cier-tas propiedades inmuebles libres de toda carga o gravamen, habiéndose ordenado por el Juez de Quiebras la cancelación-de dos contratos refaccionarios y de dos hipotecas inscritas como gravámenes posteriores a la hipoteca del Banco en el Registro de la Propiedad de Aguadilla. El registrador de-negó la cancelación de los gravámenes “por entender que ha debido acreditarse en este Registro la manera en que fué emplazado el acreedor ... a los efectos de determinar la jurisdicción de la corte, tomando en su lugar anotación pre-ventiva por ciento veinte días”.
En la orden dictada por el Juez de Quiebras se hace constar lo siguiente;
“Whereas, said junior lienholders were made party creditors in the above bankruptcy proceedings and were, served with notice of the public sale held by order of this Court. The mortgages in favor of the United States of America and María Márchese Vivó, as well as the crop lien contracts in favor of Central Pellejas, referred to under farms marked ‘B’, ‘O’ and ‘D’, were junior liens to the mortgage in favor of the Federal Land Bank of Baltimore, under which the favorable bid in favor of said bank was credited; and the mortgages in favor of the United States of America and María Márchese Vivó, referred to under farm marked ‘A’ were also junior liens to the *191mortgage in favor of The Federal Land Bank of Baltimore, which mortgage has been fully paid with the proceeds of the sale to José M. Vélez Hernandez of said farm marked ‘A’.” (Bastardillas nuestras)'.
 Somos de opinión que no compete ni al registrador de la propiedad ni a las cortes insulares revisar los procedimientos de nna corte de quiebras federal tratando de ajustarlos a los procedimientos insulares. Lo más que puede hacer el registrador es determinar si, dentro del procedimiento 'federal, se ha cumplido con la Ley de Quiebras en cuanto a la forma de citar a las partes interesadas. Apareciendo de la orden dictada por el Juez de Quiebras que a los acreedores posteriores se les hizo partes en los procedimientos de quiebra y que fueron notificados de la subasta pública se cumplió con la sección 58 de la Ley de Quiebras que dispone lo siguiente:
“Notices: — Creditors shall have at least 10 days’ notice by mail to their respective addresses as they appear in the list of creditors Of the bankrupt, or as afterward filed with the papers in the case by the creditors, of (1) all examinations of the bankrupt,■ if the Court so directs; (2) all hearings upon applications for the confirmation of arrangements and wage earner plans; (3) all meetings of creditors; (4) all proposed sale of property.”
Arguye el registrador recurrido que su objeción en este caso “no es de fondo sino de forma”, pero insiste en que se le demuestre “que la persona cuyo derecho aparece ins-crito en el Registro y cuya extinción ahora se decreta fué claramente emplazada y notificada de la naturaleza y alcance del procedimiento de quiebra, a fin de que comparezca a defender sus derechos” y cita varios casos en los cuales este Tribunal interpreta el último párrafo del artículo 171 del Reglamento Hipotecario 1 en relación con la constancia de *192la notificación del escrito inicial en nn procedimiento suma-rio hipotecario a las acreedores posteriores. Esos casos no son aplicables al caso de autos, primero porque no se trata aquí de una ejecución de hipoteca por la vía sumarísima y segundo, porque apareciendo de la orden del Juez de Quie-bras que los acreedores posteriores fueron hechos partes en el procedimiento y debidamente notificados de la subasta, prima facie dicha corte actuó con jurisdicción sin que sea ne-cesario acreditar ante el Registrador “la manera” en que fueron emplazados dichos acreedores.

Beben revocarse las notas recurridas debiendo el Regis-trador proceder a efectuar las cancelaciones ordenadas.


(1) Cuando on las certificaciones del Registro de la Propiedad consten los domicilios de las personas interesadas en las responsabilidades que so hubieran inserito después del dereeho del actor, el Juez mandará, a la vez que el reque-rimiento de pago, que se intente la notificación del auto a dichas personas inte-resadas en aquellos domicilias si en ellos fueren habidas. ’ ’